Order entered April 14, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00685-CV

                  ASSOCIATED AIR CENTER LP, ET AL, Appellants
                                    V.

    TARY NETWORK LTD. AND CITADELLA INTERNATIONAL GROUP LTD.,
                             Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-01620

                                        ORDER

      The April 10, 2015 unopposed motion of appellees Tary Network Ltd. and Citadella

International Group Ltd. for immediate issuance of the mandate is GRANTED, and the Clerk of

the Court is ORDERED to issue the mandate immediately.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE